Proseauer, J.
(dissenting). This defendant had a permanent place of business and sold these goods after the robbery through *244a public salesman. There is only one circumstance that casts the slightest suspicion on him. When he was first challenged by the police officer he stated that he did not remember having sold any goods to the vendees named, but immediately upon presentation of the invoice to him corrected himself and stated that he recalled now having sold this one bill of goods to these vendees through a public salesman. This immediate correction destroyed any inference unfavorable to him which might otherwise have been drawn. There is no suggestion that the goods were sold at less than the market price. The record is bare of any evidence from which a jury might find beyond a reasonable doubt that this defendant had guilty knowledge. Moreover, the testimony as to the identity of the goods sold with the goods stolen is conflicting, vague and unsatisfactory.
The judgment of conviction appealed from should be reversed.
McAvoy, J., concurs.
Judgment affirmed.